 1   BOWMAN AND BROOKE LLP
     Brian Takahashi(SBN: 146505)
 2   E-mail: Brian.Takahashi bowmanandbrooke.com
     Richard     to arg                                                          OCT - 3 2019
 3   E-mail: Richard.Stuhl ar ~ bowmanandbrooke.com
     Bryan A. eyno s                                                    CEt~iFvti~,~,~ ""--~-
                                                                                        Ri T UI=
                                                                        BY
 4   E-mail: B ~an.Re~ nolds(a~bowmanandbrooke.com                                               CaLIFORNiA
                                                                                                    D~PEITY
     970 Westr190th Stre~uite
 5   Torrance, California 90502
     Tel No.: 310/ 768-3068
 6   Fax No.: 310/ 719-1019
 7 Attorne~ ys for Defendant                                                          V
   JAGUAR LAND ROVER NORTH AMERICA,LLC
 8
 9                         UNITED STATES DISTRICT COURT
10         CENTRAL DISTRICT OF CALIFORNIA —WESTERN DIVISION
11
12    DENISE FARAHMAND,                            CASE NO.: 2:19-cv-02977 SVW-JC
13                        Plaintiff,               District Judge.   Stephen V. Wilson
                                                   Magistrate Judge: Jacqueline Chooljian
14            vs.
                                                   JUDGMENT AFTER TRIAL
15    JAGUAR LAND ROVER NORTH
      AMERICA,LLC,a Limited Liability
16    Company; and DOES 1 through 100,             Action Filed:     March 14, 2019
      inclusive,                                   Trial:            September 18, 2019
17
                          Defendants.
18
19
20           This action came on regularly for a bench trial on September 18, 2019, in the
21   United States District Court, Central District of California, First Street Courthouse
22 Courtroom 10A, the Honorable Stephen V. Wilson presiding. Plaintiff Denise
23 Farahmand appeared by and through her attorneys of record Robert L. Starr and
24 Theodore R. Tang ofthe Law Office of Robert Starr. Defendant Jaguar Land Rover
25 North America, LLC appeared by and through its attorneys Richard L. Stuhlbarg
26   and Bryan A. Reynolds of Bowman and Brooke, LLP.
27           After hearing the evidence and arguments of counsel, the Court took this
28   matter under submission, issuing its Order Granting Judgment in Favor of



     21434282v1                                1                        2:19-cv-02977 SVW-JC
 1   Defendants and Requiring Defendants to Submit Proposed Findings ofLaw and Fact
 2 to the Court on September 19, 2019.
 3           Now, therefore, pursuant to Rules 54 and 58 of the Federal Rules of Civil
 4 Procedure, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
 5 final judgment in this action be entered as follows:
 6           In accordance with this Court's September 19, 2019 Order and with the
 7 Findings of Law and Fact,judgment is entered in favor of Jaguar Land Rover North
 8   America, LLC and against Plaintiff Denise Farahmand who shall recover nothing
 9 from Jaguar Land Rover North America, LLC. Jaguar Land Rover North America,
10 LLC shall recover costs from Plaintiff Denise Farahmand as determined by the Clerk
11   of the Court.
12
13 DATED: S~~~er-3, 2019
                                                 Ho .Ste hen V. Wilson
14                                               United Sates District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     21434282v1                              2                       Z:i9-~~-029~~ svw-Jc
